DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 
Examiner of Record has Changed
The examiner has changed from Stephen Uyeno to Matthew Keogh.

Claim Status
	Claims 1, 3, and 7-8, 10-11, 14-20 are pending. 
	Claims 17-20 are withdrawn from consideration. 
	Claims 1, 3, and 7-8, 10-11, 14-16 are examined in the following Office action. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, and 7-8, 10-11, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	All the claims are unnecessarily complicated and thus confusing. For example, in claim 1, all the language regarding how the vector is constructed does nothing to limit the claim, because all the structures that are the artifacts of molecular cloning are already present in the claim, due to the fact that SEQ ID NO:1 is required. The Examiner urges Applicant to great simplify the claims. See allowed US Patent 11365423 for an example, which shares inventors with the instant case. As discussed in the last action mailed 12/29/2021, SEQ ID NO:1 is deemed to be a patentable feature.   

Response to Arguments - Indefiniteness
	Applicant’s amendments filed 03/29/2022 have overcome the rejection. The claims are newly rejected on new grounds. See rejection above. 


Response to Arguments - Double Patenting
	Applicant’s filing of a terminal disclaimer on 02/24/2022 obviated the rejection.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663

	


Sequence Information
OCUS       KX388151               14640 bp    DNA     circular SYN 31-JUL-2017
DEFINITION  Cloning vector pCAMBIA1300DM_OsU6_AarI_Cas9, complete sequence.
ACCESSION   KX388151
VERSION     KX388151.1
KEYWORDS    .
SOURCE      Cloning vector pCAMBIA1300DM_OsU6_AarI_Cas9
  ORGANISM  Cloning vector pCAMBIA1300DM_OsU6_AarI_Cas9
            other sequences; artificial sequences; vectors.
REFERENCE   1  (bases 1 to 14640)
  AUTHORS   Zhang,R., Zhang,S.Y., Chiu,C.C., Hsu,T.C., Yang,H.L., Lin,S.C. and
            Wang,W.
  TITLE     The improvements of protoplast isolation and genome editing for
            multiple crops by using CRISPR-Cas one step cloning system
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 14640)
  AUTHORS   Zhang,R., Zhang,S.Y., Chiu,C.C., Hsu,T.C., Yang,H.L., Lin,S.C. and
            Wang,W.
  TITLE     Direct Submission
  JOURNAL   Submitted (13-JUN-2016) Max-Planck Junior Scientist Group on
            Evolutionary Genomics, Kunming Institute of Zoology, CAS, No. 32 in
            east of Jiao-chang street, Kunming, Yunnan 650223, China
COMMENT     ##Assembly-Data-START##
            Sequencing Technology :: Sanger dideoxy sequencing
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..14640
                     /organism="Cloning vector pCAMBIA1300DM_OsU6_AarI_Cas9"
                     /mol_type="other DNA"
                     /db_xref="taxon:2020282"
     misc_feature    complement(368..14379)
                     /note="pVS1 partitioning protein"
     misc_feature    1668..1992
                     /note="T-DNA right border"
     regulatory      complement(2070..2353)
                     /regulatory_class="terminator"
                     /note="Nos terminator"
     gene            complement(2360..6631)
                     /gene="hCas9"
     CDS             complement(2360..6631)
                     /gene="hCas9"
                     /codon_start=1
                     /transl_table=11
                     /product="FLAG-NLS-hCas9"
                     /protein_id="ASL04590.1"
                     /translation="MDYKDHDGDYKDHDIDYKDDDDKMAPKKKRKVGIHGVPAADKKY
                     SIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAEATR
                     LKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFGN
                     IVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNS
                     DVDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGL
                     FGNLIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKN
                     LSDAILLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFD
                     QSKNGYAGYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIP
                     HQIHLGELHAILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKS
                     EETITPWNFEEVVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKV
                     KYVTEGMRKPAFLSGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVED
                     RFNASLGTYHDLLKIIKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLF
                     DDKVMKQLKRRRYTGWGRLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDS
                     LTFKEDIQKAQVSGQGDSLHEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENI
                     VIEMARENQTTQKGQKNSRERMKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQ
                     NGRDMYVDQELDINRLSDYDVDHIVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEV
                     VKKMKNYWRQLLNAKLITQRKFDNLTKAERGGLSELDKAGFIKRQLVETRQITKHVAQ
                     ILDSRMNTKYDENDKLIREVKVITLKSKLVSDFRKDFQFYKVREINNYHHAHDAYLNA
                     VVGTALIKKYPKLESEFVYGDYKVYDVRKMIAKSEQEIGKATAKYFFYSNIMNFFKTE
                     ITLANGEIRKRPLIETNGETGEIVWDKGRDFATVRKVLSMPQVNIVKKTEVQTGGFSK
                     ESILPKRNSDKLIARKKDWDPKKYGGFDSPTVAYSVLVVAKVEKGKSKKLKSVKELLG
                     ITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPKYSLFELENGRKRMLASAGELQKG
                     NELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVEQHKHYLDEIIEQISEFSKRVI
                     LADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGAPAAFKYFDTTIDRKRYTST
                     KEVLDATLIHQSITGLYETRIDLSQLGGDKRPAATKKAGQAKKKK"
     regulatory      complement(6633..7518)
                     /regulatory_class="promoter"
                     /note="2xCaMV35S promoter"
     misc_feature    complement(7543..7623)
                     /note="gRNA scaffold"
     regulatory      complement(7624..8169)
                     /regulatory_class="promoter"
                     /note="OsU6 promoter"
     regulatory      8205..8559
                     /regulatory_class="promoter"
                     /note="CaMV35S promoter"
     gene            8712..9737
                     /gene="hptII"
     CDS             8712..9737
                     /gene="hptII"
                     /codon_start=1
                     /transl_table=11
                     /product="hygromycin phosphotransferase II"
                     /protein_id="ASL04591.1"
                     /translation="MKKPELTATSVEKFLIEKFDSVSDLMQLSEGEESRAFSFDVGGR
                     GYVLRVNSCADGFYKDRYVYRHFASAALPIPEVLDIGEFSESLTYCISRRSQGVTLQD
                     LPETELPAVLQPVAEAMDAIA AADLSQTSGFGPFGPQGIGQYTTWRDFICAIA DPHVY
                     HWQTVMDDTVSASVAQALDELMLWAEDCPEVRHLVHADFGSNNVLTDNGRITAVIDWS
                     EAMFGDSQYEVANIFFWRPWLACMEQQTRYFERRHPELAGSPRLRAYMLRIGLDQLYQ
                     SLVDGNFDDAAWAQGRCDAIVRSGAGTVGRTQIARRSAAVWTDGCVEVLADSGNRRPS
                     TRPRAKK"
     regulatory      9778..9952
                     /regulatory_class="terminator"
                     /note="CaMV poly(A) signal"
     misc_feature    10030..10054
                     /note="T-DNA left border"
     CDS             10479..11273
                     /note="kanamycin resistance gene"
                     /codon_start=1
                     /transl_table=11
                     /product="aminoglycoside phosphotransferase"
                     /protein_id="ASL04592.1"
                     /translation="MAKMRISPELKKLIEKYRCVKDTEGMSPAKVYKLVGENENLYLK
                     MTDSRYKGTTYDVEREKDMMLWLEGKLPVPKVLHFERHDGWSNLLMSEADGVLCSEEY
                     EDEQSPEKIIELYAECIRLFHSIDISDCPYTNSLDSRLAELDYLLNNDLADVDCENWE
                     EDTPFKDPRELYDFLKTEKPEEELVFSHGDLGDSNIFVKDGKVSGFIDLGRSGRADKW
                     YDIAFCVRSIREDIGEEQYVELFFDLLGIKPDWEKIKYYILLDELF"
     misc_feature    complement(12877..13950)
                     /note="pVS1 partitioning protein"
ORIGIN      
        1 ttaaccagct ccaccaggtc ggcggtggcc catatgtcgt aagggcttgg ctgcaccgga
       61 atcagcacga agtcggctgc cttgatcgcg gacacagcca agtccgccgc ctggggcgct
      121 ccgtcgatca ctacgaagtc gcgccggccg atggccttca cgtcgcggtc aatcgtcggg
      181 cggtcgatgc cgacaacggt tagcggttga tcttcccgca cggccgccca atcgcgggca
      241 ctgccctggg gatcggaatc gactaacaga acatcggccc cggcgagttg cagggcgcgg
      301 gctagatggg ttgcgatggt cgtcttgcct gacccgcctt tctggttaag tacagcgata
      361 accttcatgc gttccccttg cgtatttgtt tatttactca tcgcatcata tacgcagcga
      421 ccgcatgacg caagctgttt tactcaaata cacatcacct ttttagacgg cggcgctcgg
      481 tttcttcagc ggccaagctg gccggccagg ccgccagctt ggcatcagac aaaccggcca
      541 ggatttcatg cagccgcacg gttgagacgt gcgcgggcgg ctcgaacacg tacccggccg
      601 cgatcatctc cgcctcgatc tcttcggtaa tgaaaaacgg ttcgtcctgg ccgtcctggt
      661 gcggtttcat gcttgttcct cttggcgttc attctcggcg gccgccaggg cgtcggcctc
      721 ggtcaatgcg tcctcacgga aggcaccgcg ccgcctggcc tcggtgggcg tcacttcctc
      781 gctgcgctca agtgcgcggt acagggtcga gcgatgcacg ccaagcagtg cagccgcctc
      841 tttcacggtg cggccttcct ggtcgatcag ctcgcgggcg tgcgcgatct gtgccggggt
      901 gagggtaggg cgggggccaa acttcacgcc tcgggccttg gcggcctcgc gcccgctccg
      961 ggtgcggtcg atgattaggg aacgctcgaa ctcggcaatg ccggcgaaca cggtcaacac
     1021 catgcggccg gccggcgtgg tggtgtcggc ccacggctct gccaggctac gcaggcccgc
     1081 gccggcctcc tggatgcgct cggcaatgtc cagtaggtcg cgggtgctgc gggccaggcg
     1141 gtctagcctg gtcactgtca caacgtcgcc agggcgtagg tggtcaagca tcctggccag
     1201 ctccgggcgg tcgcgcctgg tgccggtgat cttctcggaa aacagcttgg tgcagccggc
     1261 cgcgtgcagt tcggcccgtt ggttggtcaa gtcctggtcg tcggtgctga cgcgggcata
     1321 gcccagcagg ccagcggcgg cgctcttgtt catggcgtaa tgtctccggt tctagtcgca
     1381 agtattctac tttatgcgac taaaacacgc gacaagaaaa cgccaggaaa agggcagggc
     1441 ggcagcctgt cgcgtaactt agacttgtgc gacatgtcgt tttcagaaga cggctgcact
     1501 gaacgtcaga agccgactgc actatagcag cggaggggtt ggatcaaagt actttgatcc
     1561 cgaggggaac cctgtggttg gcatgcacat acaaatggac gaacggataa accttttcac
     1621 gcccttttaa atatccgatt attctaataa acgctctttt ctcttaggtt tacccgccaa
     1681 tatatcctgt caaacactga tagtttaatt cccgatctag taacatagat gacaccgcgc
     1741 gcgataattt atcctagttt gcgcgctata ttttgttttc tatcgcgtat taaatgtata
     1801 attgcgggac tctaatcata aaaacccatc tcataaataa cgtcatgcat tacatgttaa
     1861 ttattacatg cttaacgtaa ttcaacagaa attatatgat aatcatcgca agaccggcaa
     1921 caggattcaa tcttaagaaa ctttattgcc aaatgtttga acgatcgggg aaattcgagc
     1981 tggtcacctg taattcacac gtggtggtgg tggtggtggc tagcgttaac actagtcaga
     2041 tctaccatgg tggactcctc ttagaattcc cgatctagta acatagatga caccgcgcgc
     2101 gataatttat cctagtttgc gcgctatatt ttgttttcta tcgcgtatta aatgtataat
     2161 tgcgggactc taatcataaa aacccatctc ataaataacg tcatgcatta catgttaatt
     2221 attacatgct taacgtaatt caacagaaat tatatgataa tcatcgcaag accggcaaca
     2281 ggattcaatc ttaagaaact ttattgccaa atgtttgaac gatcggggaa attcgagctc
     2341 tatcgatcaa tcaggatcct tactttttct tttttgcctg gccggccttt ttcgtggccg
     2401 ccggcctttt gtcgcctccc agctgagaca ggtcgatccg tgtctcgtac aggccggtga
     2461 tgctctggtg gatcagggtg gcgtccagca cctctttggt gctggtgtac ctcttccggt
     2521 cgatggtggt gtcaaagtac ttgaaggcgg caggggctcc cagattggtc agggtaaaca
     2581 ggtggatgat attctcggcc tgctctctga tgggcttatc ccggtgcttg ttgtaggcgg
     2641 acagcacttt gtccagatta gcgtcggcca ggatcactct cttggagaac tcgctgatct
     2701 gctcgatgat ctcgtccagg tagtgcttgt gctgttccac aaacagctgt ttctgctcat
     2761 tatcctcggg ggagcccttc agcttctcat agtggctggc caggtacagg aagttcacat
     2821 atttggaggg cagggccagt tcgtttccct tctgcagttc gccggcagag gccagcattc
     2881 tcttccggcc gttttccagc tcgaacaggg agtacttagg cagcttgatg atcaggtcct
     2941 ttttcacttc tttgtagccc ttggcttcca gaaagtcgat gggattcttc tcgaagctgc
     3001 ttctttccat gatggtgatc cccagcagct ctttcacact cttcagtttc ttggacttgc
     3061 ccttttccac tttggccacc accagcacag aataggccac ggtggggctg tcgaagccgc
     3121 cgtacttctt agggtcccag tccttctttc tggcgatcag cttatcgctg ttcctcttgg
     3181 gcaggataga ctctttgctg aagccgcctg tctgcacctc ggtctttttc acgatattca
     3241 cttggggcat gctcagcact ttccgcacgg tggcaaaatc ccggccctta tcccacacga
     3301 tctccccggt ttcgccgttt gtctcgatca gaggccgctt ccggatctcg ccgttggcca
     3361 gggtaatctc ggtcttgaaa aagttcatga tgttgctgta gaagaagtac ttggcggtag
     3421 ccttgccgat ttcctgctcg ctcttggcga tcatcttccg cacgtcgtac accttgtagt
     3481 cgccgtacac gaactcgctt tccagcttag ggtacttttt gatcagggcg gttcccacga
     3541 cggcgttcag gtaggcgtcg tgggcgtggt ggtagttgtt gatctcgcgc actttgtaaa
     3601 actggaaatc cttccggaaa tcggacacca gcttggactt cagggtgatc actttcactt
     3661 cccggatcag cttgtcattc tcgtcgtact tagtgttcat ccgggagtcc aggatctgtg
     3721 ccacgtgctt tgtgatctgc cgggtttcca ccagctgtct cttgatgaag ccggccttat
     3781 ccagttcgct caggccgcct ctctcggcct tggtcagatt gtcgaacttt ctctgggtaa
     3841 tcagcttggc gttcagcagc tgccgccagt agttcttcat cttcttcacg acctcttcgg
     3901 agggcacgtt gtcgctcttg ccccggttct tgtcgcttct ggtcagcacc ttgttgtcga
     3961 tggagtcgtc cttcagaaag ctctgaggca cgatatggtc cacatcgtag tcggacagcc
     4021 ggttgatgtc cagttcctgg tccacgtaca tatcccgccc attctgcagg tagtacaggt
     4081 acagcttctc gttctgcagc tgggtgtttt ccacggggtg ttctttcagg atctggctgc
     4141 ccagctcttt gatgccctct tcgatccgct tcattctctc gcggctgttc ttctgtccct
     4201 tctgggtggt ctggttctct ctggccattt cgatcacgat gttctcgggc ttgtgccggc
     4261 ccatcacttt cacgagctcg tccaccacct tcactgtctg caggatgccc ttcttaatgg
     4321 cggggctgcc ggccagattg gcaatgtgct cgtgcaggct atcgccctgg ccggacacct
     4381 gggctttctg gatgtcctct ttaaaggtca ggctgtcgtc gtggatcagc tgcatgaagt
     4441 ttctgttggc gaagccgtcg gacttcagga aatccaggat tgtcttgccg gactgcttgt
     4501 cccggatgcc gttgatcagc ttccggctca gcctgcccca gccggtgtat ctccgccgct
     4561 tcagctgctt catcactttg tcgtcgaaca ggtgggcata ggttttcagc cgttcctcga
     4621 tcatctctct gtcctcaaac agtgtcaggg tcagcacgat atcttccaga atgtcctcgt
     4681 tttcctcatt gtccaggaag tccttgtcct tgataatttt cagcagatcg tggtatgtgc
     4741 ccagggaggc gttgaaccga tcttccacgc cggagatttc cacggagtcg aagcactcga
     4801 ttttcttgaa gtagtcctct ttcagctgct tcacggtcac tttccggttg gtcttgaaca
     4861 gcaggtccac gatggccttt ttctgctcgc cgctcaggaa ggcgggcttt ctcattccct
     4921 cggtcacgta tttcactttg gtcagctcgt tatacacggt gaagtactcg tacagcaggc
     4981 tgtgcttggg cagcaccttc tcgttgggca ggttcttatc gaagttggtc atccgctcga
     5041 tgaagctctg ggcggaagcg cccttgtcca ccacttcctc gaagttccag ggggtgatgg
     5101 tttcctcgct ctttctggtc atccaggcga atctgctgtt tcccctggcc agagggccca
     5161 cgtagtaggg gatgcggaag gtcaggatct tctcgatctt ttcccggttg tccttcagga
     5221 atgggtaaaa atcttcctgc cgccgcagaa tggcgtgcag ctctcccagg tggatctggt
     5281 gggggatgct gccgttgtcg aaggtccgct gcttccgcag caggtcctct ctgttcagct
     5341 tcacgagcag ttcctcggtg ccgtccatct tttccaggat gggcttgatg aacttgtaga
     5401 actcttcctg gctggctccg ccgtcaatgt agccggcgta gccgttcttg ctctggtcga
     5461 agaaaatctc tttgtacttc tcaggcagct gctgccgcac gagagctttc agcagggtca
     5521 ggtcctggtg gtgctcgtcg tatctcttga tcatagaggc gctcaggggg gccttggtga
     5581 tctcggtgtt cactctcagg atgtcgctca gcaggatggc gtcggacagg ttcttggcgg
     5641 ccagaaacag gtcggcgtac tggtcgccga tctgggccag caggttgtcc aggtcgtcgt
     5701 cgtaggtgtc cttgctcagc tgcagtttgg catcctcggc caggtcgaag ttgctcttga
     5761 agttgggggt caggcccagg ctcagggcaa tcaggtttcc gaacaggcca ttcttcttct
     5821 cgccgggcag ctgggcgatc agattttcca gccgtctgct cttgctcagt ctggcagaca
     5881 ggatggcctt ggcgtccacg ccgctggcgt tgatggggtt ttcctcgaac agctggttgt
     5941 aggtctgcac cagctggatg aacagcttgt ccacgtcgct gttgtcgggg ttcaggtcgc
     6001 cctcgatcag gaagtggccc cggaacttga tcatgtgggc cagggccaga tagatcagcc
     6061 gcaggtcggc cttgtcggtg ctgtccacca gtttctttct caggtggtag atggtggggt
     6121 acttctcgtg gtaggccacc tcgtccacga tgttgccgaa gatggggtgc cgctcgtgct
     6181 tcttatcctc ttccaccagg aaggactctt ccagtctgtg gaagaagctg tcgtccacct
     6241 tggccatctc gttgctgaag atctcttgca gatagcagat ccggttcttc cgtctggtgt
     6301 atcttcttct ggcggttctc ttcagccggg tggcctcggc tgtttcgccg ctgtcgaaca
     6361 gcagggctcc gatcaggttc ttcttgatgc tgtgccggtc ggtgttgccc agcaccttga
     6421 atttcttgct gggcaccttg tactcgtcgg tgatcacggc ccagcccaca gagttggtgc
     6481 cgatgtccag gccgatgctg tacttcttgt cggctgctgg gactccgtgg ataccgacct
     6541 tccgcttctt ctttggggcc atcttatcgt catcgtcttt gtaatcaata tcatgatcct
     6601 tgtagtctcc gtcgtggtcc ttatagtcca tctcgagtat cgttcgtaaa tggtgaaaat
     6661 tttcagaaaa ttgcttttgc tttaaaagaa atgatttaaa ttgctgcaat agaagtagaa
     6721 tgcttgattg cttgagattc gtttgttttg tatatgttgt gttgaggtcg aggtcctctc
     6781 caaatgaaat gaacttcctt atatagagga agggtcttgc gaaggatagt gggattgtgc
     6841 gtcatccctt acgtcagtgg agatatcaca tcaatccact tgctttgaag acgtggttgg
     6901 aacgtcttct ttttccacga tgctcctcgt gggtgggggt ccatctttgg gaccactgtc
     6961 ggcagaggca tcttcaacga tggcctttcc tttatcgcaa tgatggcatt tgtaggagcc
     7021 accttccttt tccactatct tcacaataaa gtgacagata gctgggcaat ggaatccgag
     7081 gaggtttccg gatatcaccc tttgttgaaa agtctcaatt gccctttggt cttctgagac
     7141 tgtatctttg atatttttgg agtagacaag tgtgtcgtgc tccaccatgt tatcacatca
     7201 atccacttgc tttgaagacg tggttggaac gtcttctttt tccacgatgc tcctcgtggg
     7261 tgggggtcca tctttgggac cactgtcggc agaggcatct tgaacgatag cctttccttt
     7321 atcgcaatga tggcatttgt aggtgccacc ttccttttct actgtccttt tgatgaagtg
     7381 acagatagct gggcaatgga atccgaggag gtttcccgat attacccttt gttgaaaagt
     7441 ctcaatagcc ctttggtctt ctgagactgt atctttgata ttcttggagt agacgagagt
     7501 gtcgtgctcc accatgttgg gcccggcgcg ccaagcttaa aaaaaaagca ccgactcggt
     7561 gccacttttt caagttgata acggactagc cttattttaa cttgctattt ctagctctaa
     7621 aacgtgtgca ggtgttgtgt tcacctgcga gccaagctga ctacagcgcg cgggtttata
     7681 agctggttcc atcgtctttc ggtttccgat gtggtactaa acatcccccg caacgccacc
     7741 gcgcaaacca tcggatcccc atccaacgga ctaaagtggg tagcagcgcc acccgcgcgg
     7801 tacggcgcgc gtgggctgca ccttccgacg cagcccaaat caggatacgg cccattagta
     7861 tatattctcc tcctcccagc ccacatcaca tgcgtttcac actttcgcct gtaatcgctc
     7921 aagtagtcaa gtatgagctc tgtctgcacg aactgattgt cactagtgta ccatcaaact
     7981 actagacgtg acttgtgata atctcagacg cttatggagt gaaacatggt aaaaaaatgc
     8041 gtttatgtgc ttgatcactt tgatcagcct tgcctccatc gtctgaaaca tgataagaag
     8101 acctttgtta cgaaagtgtg aaacgattct gttattcctt cggctatgcc gtaattcaac
     8161 tttcacaaaa agcttggctg caggtcgacg gtatcgataa gcttgcatgc ctgcaggtca
     8221 acatggtgga gcacgacaca cttgtctact ccaaaaatat caaagataca gtctcagaag
     8281 accaaagggc aattgagact tttcaacaaa gggtaatatc cggaaacctc ctcggattcc
     8341 attgcccagc tatctgtcac tttattgtga agatagtgga aaaggaaggt ggctcctaca
     8401 aatgccatca ttgcgataaa ggaaaggcca tcgttgaaga tgcctctgcc gacagtggtc
     8461 ccaaagatgg acccccaccc acgaggagca tcgtggaaaa agaagacgtt ccaaccacgt
     8521 cttcaaagca agtggattga tgtgatatct ccactgacgt aagggatgac gcacaatccc
     8581 actatccttc gcaagaccct tcctctatat aaggaagttc atttcatttg gagaggacac
     8641 gctgaaatca ccagtctctc tctacaaatc tatctctctc gagctttcgc agatccgggg
     8701 ggcaatgaga tatgaaaaag cctgaactca ccgcgacgtc tgtcgagaag tttctgatcg
     8761 aaaagttcga cagcgtctcc gacctgatgc agctctcgga gggcgaagaa tctcgtgctt
     8821 tcagcttcga tgtaggaggg cgtggatatg tcctgcgggt aaatagctgc gccgatggtt
     8881 tctacaaaga tcgttatgtt tatcggcact ttgcatcggc cgcgctcccg attccggaag
     8941 tgcttgacat tggggagttt agcgagagcc tgacctattg catctcccgc cgttcacagg
     9001 gtgtcacgtt gcaagacctg cctgaaaccg aactgcccgc tgttctacaa ccggtcgcgg
     9061 aggctatgga tgcgatcgct gcggccgatc ttagccagac gagcgggttc ggcccattcg
     9121 gaccgcaagg aatcggtcaa tacactacat ggcgtgattt catatgcgcg attgctgatc
     9181 cccatgtgta tcactggcaa actgtgatgg acgacaccgt cagtgcgtcc gtcgcgcagg
     9241 ctctcgatga gctgatgctt tgggccgagg actgccccga agtccggcac ctcgtgcacg
     9301 cggatttcgg ctccaacaat gtcctgacgg acaatggccg cataacagcg gtcattgact
     9361 ggagcgaggc gatgttcggg gattcccaat acgaggtcgc caacatcttc ttctggaggc
     9421 cgtggttggc ttgtatggag cagcagacgc gctacttcga gcggaggcat ccggagcttg
     9481 caggatcgcc acgactccgg gcgtatatgc tccgcattgg tcttgaccaa ctctatcaga
     9541 gcttggttga cggcaatttc gatgatgcag cttgggcgca gggtcgatgc gacgcaatcg
     9601 tccgatccgg agccgggact gtcgggcgta cacaaatcgc ccgcagaagc gcggccgtct
     9661 ggaccgatgg ctgtgtagaa gtactcgccg atagtggaaa ccgacgcccc agcactcgtc
     9721 cgagggcaaa gaaatagagt agatgccgac cgggatctgt cgatcgacaa gctcgagttt
     9781 ctccataata atgtgtgagt agttcccaga taagggaatt agggttccta tagggtttcg
     9841 ctcatgtgtt gagcatataa gaaaccttta gtatgtattt gtatttgtaa aatacttcta
     9901 tcaataaaat ttctaattcc taaaaccaaa atccagtact aaaatccaga tcccccgaat
     9961 taattcggcg ttaattcagt acattaaaaa cgtccgcaat gtgttattaa gttgtctaag
    10021 cgtcaatttg tttacaccac aatatatcct gccaccagcc agccaacagc tccccgaccg
    10081 gcagctcggc acaaaatcac cactcgatac aggcagccca tcagtccggg acggcgtcag
    10141 cgggagagcc gttgtaaggc ggcagacttt gctcatgtta ccgatgctat tcggaagaac
    10201 ggcaactaag ctgccgggtt tgaaacacgg atgatctcgc ggagggtagc atgttgattg
    10261 taacgatgac agagcgttgc tgcctgtgat caccgcggtt tcaaaatcgg ctccgtcgat
    10321 actatgttat acgccaactt tgaaaacaac tttgaaaaag ctgttttctg gtatttaagg
    10381 ttttagaatg caaggaacag tgaattggag ttcgtcttgt tataattagc ttcttggggt
    10441 atctttaaat actgtagaaa agaggaagga aataataaat ggctaaaatg agaatatcac
    10501 cggaattgaa aaaactgatc gaaaaatacc gctgcgtaaa agatacggaa ggaatgtctc
    10561 ctgctaaggt atataagctg gtgggagaaa atgaaaacct atatttaaaa atgacggaca
    10621 gccggtataa agggaccacc tatgatgtgg aacgggaaaa ggacatgatg ctatggctgg
    10681 aaggaaagct gcctgttcca aaggtcctgc actttgaacg gcatgatggc tggagcaatc
    10741 tgctcatgag tgaggccgat ggcgtccttt gctcggaaga gtatgaagat gaacaaagcc
    10801 ctgaaaagat tatcgagctg tatgcggagt gcatcaggct ctttcactcc atcgacatat
    10861 cggattgtcc ctatacgaat agcttagaca gccgcttagc cgaattggat tacttactga
    10921 ataacgatct ggccgatgtg gattgcgaaa actgggaaga agacactcca tttaaagatc
    10981 cgcgcgagct gtatgatttt ttaaagacgg aaaagcccga agaggaactt gtcttttccc
    11041 acggcgacct gggagacagc aacatctttg tgaaagatgg caaagtaagt ggctttattg
    11101 atcttgggag aagcggcagg gcggacaagt ggtatgacat tgccttctgc gtccggtcga
    11161 tcagggagga tatcggggaa gaacagtatg tcgagctatt ttttgactta ctggggatca
    11221 agcctgattg ggagaaaata aaatattata ttttactgga tgaattgttt tagtacctag
    11281 aatgcatgac caaaatccct taacgtgagt tttcgttcca ctgagcgtca gaccccgtag
    11341 aaaagatcaa aggatcttct tgagatcctt tttttctgcg cgtaatctgc tgcttgcaaa
    11401 caaaaaaacc accgctacca gcggtggttt gtttgccgga tcaagagcta ccaactcttt
    11461 ttccgaaggt aactggcttc agcagagcgc agataccaaa tactgtcctt ctagtgtagc
    11521 cgtagttagg ccaccacttc aagaactctg tagcaccgcc tacatacctc gctctgctaa
    11581 tcctgttacc agtggctgct gccagtggcg ataagtcgtg tcttaccggg ttggactcaa
    11641 gacgatagtt accggataag gcgcagcggt cgggctgaac ggggggttcg tgcacacagc
    11701 ccagcttgga gcgaacgacc tacaccgaac tgagatacct acagcgtgag ctatgagaaa
    11761 gcgccacgct tcccgaaggg agaaaggcgg acaggtatcc ggtaagcggc agggtcggaa
    11821 caggagagcg cacgagggag cttccagggg gaaacgcctg gtatctttat agtcctgtcg
    11881 ggtttcgcca cctctgactt gagcgtcgat ttttgtgatg ctcgtcaggg gggcggagcc
    11941 tatggaaaaa cgccagcaac gcggcctttt tacggttcct ggccttttgc tggccttttg
    12001 ctcacatgtt ctttcctgcg ttatcccctg attctgtgga taaccgtatt accgcctttg
    12061 agtgagctga taccgctcgc cgcagccgaa cgaccgagcg cagcgagtca gtgagcgagg
    12121 aagcggaact gcgcctgatg cggtattttc tccttacgca tctgtgcggt atttcacacc
    12181 gcatatggtg cactctcagt acaatctgct ctgatgccgc atagttaagc cagtatacac
    12241 tccgctatcg ctacgtgact gggtcatggc tgcgccccga cacccgccaa cacccgctga
    12301 cgcgccctga cgggcttgtc tgctcccggc atccgcttac agacaagctg tgaccgtctc
    12361 cgggagctgc atgtgtcaga ggttttcacc gtcatcaccg aaacgcgcga ggcagggtgc
    12421 cttgatgtgg gcgccggcgg tcgagtggcg acggcgcggc ttgtccgcgc cctggtagat
    12481 tgcctggccg taggccagcc attttgagcg gccagcggcc gcgataggcc gacgcgaagc
    12541 ggcggggcgt agggagcgca gcgaccgaag ggtaggcgct ttttgcagca cttcggctgt
    12601 gcgctggcca gacagttatg cacaggccag gcgggtttta agagttttaa taagttttaa
    12661 agagttttag gcggaaaaat cgcctttttt ctcttttata tcagtcactt acatgtgtga
    12721 ccggttccca atgtacggct ttgggttccc aatgtacggg ttccggttcc caatgtacgg
    12781 ctttgggttc ccaatgtacg tgctatccac aggaaagaga ccttttcgac ctttttcccc
    12841 tgctagggca atttgcccta gcatctgctc cgtacattag gaaccggcgg atgcttcgcc
    12901 ctcgatcagg ttgcggtagc gcatgactag gatcgggcca gcctgccccg cctcctcctt
    12961 caaatcgtac tccggcaggt catttgaccc gatcagcttg cgcacggtga aacagaactt
    13021 cttgaactct ccggcgctgc cactgcgttc gtagatcgtc ttgaacaacc atctggcttc
    13081 tgccttgcct gcggcgcggc gtgccaggcg gtagagaaaa cggccgatgc cgggatcgat
    13141 caaaaagtaa tcggggtgaa ccgtcagcac gtccgggttc ttgccttctg tgatctcgcg
    13201 gtacatccaa tcagctagct cgatctcgat gtactccggc cgcccggttt cgctctttac
    13261 gatcttgtag cggctaatca aggcttcacc ctcggatacc gtcaccaggc ggccgttctt
    13321 ggccttcttc gtacgctgca tggcaacgtg cgtggtgttt aaccgaatgc aggtttctac
    13381 caggtcgtct ttctgctttc cgccatcggc tcgccggcag aacttgagta cgtccgcaac
    13441 gtgtggacgg aacacgcggc cgggcttgtc tcccttccct tcccggtatc ggttcatgga
    13501 ttcggttaga tgggaaaccg ccatcagtac caggtcgtaa tcccacacac tggccatgcc
    13561 ggccggccct gcggaaacct ctacgtgccc gtctggaagc tcgtagcgga tcacctcgcc
    13621 agctcgtcgg tcacgcttcg acagacggaa aacggccacg tccatgatgc tgcgactatc
    13681 gcgggtgccc acgtcataga gcatcggaac gaaaaaatct ggttgctcgt cgcccttggg
    13741 cggcttccta atcgacggcg caccggctgc cggcggttgc cgggattctt tgcggattcg
    13801 atcagcggcc gcttgccacg attcaccggg gcgtgcttct gcctcgatgc gttgccgctg
    13861 ggcggcctgc gcggccttca acttctccac caggtcatca cccagcgccg cgccgatttg
    13921 taccgggccg gatggtttgc gaccgctcac gccgattcct cgggcttggg ggttccagtg
    13981 ccattgcagg gccggcaggc aacccagccg cttacgcctg gccaaccgcc cgttcctcca
    14041 cacatggggc attccacggc gtcggtgcct ggttgttctt gattttccat gccgcctcct
    14101 ttagccgcta aaattcatct actcatttat tcatttgctc atttactctg gtagctgcgc
    14161 gatgtattca gatagcagct cggtaatggt cttgccttgg cgtaccgcgt acatcttcag
    14221 cttggtgtga tcctccgccg gcaactgaaa gttgacccgc ttcatggctg gcgtgtctgc
    14281 caggctggcc aacgttgcag ccttgctgct gcgtgcgctc ggacggccgg cacttagcgt
    14341 gtttgtgctt ttgctcattt tctctttacc tcattaactc aaatgagttt tgatttaatt
    14401 tcagcggcca gcgcctggac ctcgcgggca gcgtcgccct cgggttctga ttcaagaacg
    14461 gttgtgccgg cggcggcagt gcctgggtag ctcacgcgct gcgtgatacg ggactcaaga
    14521 atgggcagct cgtacccggc cagcgcctcg gcaacctcac cgccgatgcg cgtgcctttg
    14581 atcgcccgcg acacgacaaa ggccgcttgt agccttccat ccgtgacctc aatgcgctgc



SEQ ID NO: 3 Alignment: 

Cloning vector pCAMBIA1300DM_OsU6_AarI_Cas9, complete sequence
Sequence ID: KX388151.1Length: 14640Number of Matches: 1
Range 1: 7539 to 7653GenBankGraphicsNext MatchPrevious Match
Score
Expect
Identities
Gaps
Strand
213 bits(115)
2e-51
115/115(100%)
0/115(0%)
Plus/Minus

Alignment statistics for match #1
Query  1     GGCTCGCAGGTGAACACAACACCTGCACACGTTTTAGAGCTAGAAATAGCAAGTTAAAAT  60             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  7653  GGCTCGCAGGTGAACACAACACCTGCACACGTTTTAGAGCTAGAAATAGCAAGTTAAAAT  7594

Query  61    AAGGCTAGTCCGTTATCAACTTGAAAAAGTGGCACCGAGTCGGTGCttttttttt  115             |||||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  7593  AAGGCTAGTCCGTTATCAACTTGAAAAAGTGGCACCGAGTCGGTGCTTTTTTTTT  7539